Case 9:18-cv-00120-RC-ZJH Document 59 Filed 07/25/20 Page 1 of 2 PageID #: 410



                           **NOT FOR PRINTED PUBLICATION**


                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CLARENCE WRIGHT                                  §

VS.                                              §     CIVIL ACTION NO. 9:18-CV-120

TEXAS DEP’T OF CRIMINAL JUSTICE,                 §
ET AL.

          ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ACCEPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Clarence Wright, a prisoner confined at the Polunsky Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against the Texas Department of Criminal

Justice, Correctional Institutions Division and Bryan Collier.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this Court. The Magistrate

Judge has submitted a Report and Recommendation of United States Magistrate Judge. The

Magistrate Judge recommends denying plaintiff’s motion for default judgment.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.
Case 9:18-cv-00120-RC-ZJH Document 59 Filed 07/25/20 Page 2 of 2 PageID #: 411



       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the Court concludes that plaintiff’s objections lack merit.

                                             ORDER

       Accordingly, plaintiff’s objections (docket entry #44) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (docket entry #40) is ACCEPTED. Plaintiff’s motion for default judgment (docket entry #36)

is DENIED.



    So Ordered and Signed
    Jul 25, 2020




                                                 2
